THE THIRTEENTH COURT OF APPEALS

                                   13-13-00604-CV


                             Roy Lynn McDavid Jr.
                                       v.
John Doe Land and Structure Owner, 5701 Cougar Drive, Apt - D, Austin, Texas 78745


                                  On Appeal from the
                     261st District Court of Travis County, Texas
                        Trial Cause No. D-1-GN-11-003724


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

August14, 2014